DREW, Justice.
Petitioner controverts an order of the Industrial Commission affirming an award of compensation for death benefits.
The deputy found, upon consideration of abundant circumstantial evidence detailed *115in his order, that Fred Berlanti met his death by accident occurring in the scope and course of employment with the petitioner corporation. Our review of the record indicates the award predicated on this finding was properly affirmed, upon application of the rule set out in the recent opinion in Melbourne Airways & Air College, Inc. et al. v. Thompson.1 Additional issues presented, relative to sufficiency of the order and propriety of fees awarded, have been determined in respondent’s favor.
The petition is therefore denied.
THORNAL, C. J., ERVIN, J., and WAYBRIGHT, Circuit Judge, concur.
CALDWELL, J., dissents.

. Fla., 190 So.2d 305, opinion filed July 27, 1966.